Fourth Court of Appeals
                                 San Antonio, Texas
                                        April 2, 2020

                                     No. 04-19-00332-CV

                   Lee B. WHEELER, Trustee of the L&P Children's Trust
                             and Nancy Wheeler Plumlee,
                                     Appellant

                                              v.

                    SAN MIGUEL ELECTRIC COOPERATIVE, INC.,
                                   Appellee

                From the 36th Judicial District Court, McMullen County, Texas
                              Trial Court No. M-17-0027-CV-A
                       Honorable Starr Boldrick Bauer, Judge Presiding


                                       ORDER

       After we granted Appellants’ first motion for extension of time to file the reply brief,
Appellants’ reply brief was due on April 6, 2020. See TEX. R. APP. P. 38.6(c). Before the due
date, Appellants filed an unopposed second motion for an extension of time to file the reply
brief.
       Appellants’ motion is GRANTED. The brief is due on April 20, 2020. See id. R.
38.6(d).



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of April, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ,
                                                   Clerk of Court